                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        FAYE VADEN, et al.,                              Case No. 19-cv-01846-HSG
                                   8                     Plaintiffs,                         ORDER GRANTING MOTION TO
                                                                                             WITHDRAW AND DISCHARGING
                                   9               v.                                        ORDER TO SHOW CAUSE
                                  10        LINN STAR TRANSFER, INC., et al.,                Re: Dkt. Nos. 32, 43
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Pending before the Court is a motion to withdraw as counsel for Plaintiffs Faye Vaden and

                                  14   Alma Jackson, filed by Mr. David Ratner. See Dkt. No. 32. On October 9, 2019, the Court issued

                                  15   an order to show cause why (1) the motion to withdraw should not be denied for failure to obtain

                                  16   client consent and to avoid reasonably foreseeable prejudice to his clients from his withdrawal;

                                  17   and why (2) Mr. Ratner should not be sanctioned for failing to appear at the October 8, 2019,

                                  18   hearing while still counsel of record for Plaintiffs in this matter. See Dkt. No. 43.

                                  19            In response to the order to show cause, Mr. Ratner explained that he understood that his

                                  20   co-counsel, Ms. Wendy Chau, would appear at the October 8 hearing to represent Plaintiffs, and

                                  21   that he has since obtained client consent for his withdrawal from this action. See Dkt. Nos. 45.

                                  22   On October 16, 2019, Mr. Ratner filed the consent form signed by both Plaintiffs, indicating that

                                  23   they consent to Mr. Ratner’s withdrawal, and that Ms. Chau will continue to represent them. See

                                  24   Dkt. No. 51-1.

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                   1         In light of this fully executed consent form, the Court DISCHARGES the order to show

                                   2   cause and GRANTS the motion to withdraw.

                                   3         IT IS SO ORDERED.

                                   4   Dated: 10/22/2019

                                   5                                               ______________________________________
                                                                                   HAYWOOD S. GILLIAM, JR.
                                   6                                               United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
